Citation Nr: 1545533	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-06 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include major depression, claimed as secondary to service-connected right middle finger osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office.

In May 2012, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript (Tr.) of the proceeding is of record. 

In April 2014, the Board issued a decision in which it denied the Veteran's claim.  This decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the April 2014 decision.  The Court granted the JMR in an October 2014 Order.  

The Board remanded the claim in May 2015 for additional development.  The case has since been returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the instructions in the JMR, in May 2015 the Board remanded the Veteran's claim to obtain a medical opinion to address whether the Veteran's finger disability aggravated his psychiatric disorder.  At the same time, the Veteran was asked to identify any additional records he considered relevant.  In response to this, the Veteran provided an authorization and consent form for the AOJ to obtain records from Loving Care Medical Center in Passaic, New Jersey.  These records are not associated with the Veteran's claims file, nor does the record reflect that action taken to obtain them has been accomplished.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he identify any relevant outstanding VA and non-VA records pertaining to his psychiatric disorder that are not already of record.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment the Veteran identifies, but in any case, the AOJ should request treatment records from Loving Care Medical Center in Passaic, New Jersey and associate them with the Veteran's claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence

3.  Then, the AOJ should undertake any additional development as may be indicated upon review of the additional evidence, and readjudicate the Veteran's claim for service connection for a psychiatric disorder, to include major depression, claimed as secondary to service-connected right middle finger osteoarthritis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


